FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 DRENDOLYN SIMS,                           No. 11-55401
               Plaintiff-Appellant,
                                              D.C. No.
                  v.                       3:09-cv-01356-
                                              JM-WMC
 MIKE STANTON,
                 Defendant-Appellee.          ORDER


    On Remand from the United States Supreme Court

                   Filed January 9, 2014

   Before: Stephen Reinhardt, Barry G . Silverman, and
         Kim McLane Wardlaw, Circuit Judges.


                         ORDER

    In accordance with the Supreme Court’s opinion of
November 4, 2013, as well as the resulting judgment, the
district court’s order granting summary judgment in favor of
the defendant is AFFIRMED.